DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 15, 21, 22, 24-30 and 35 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Karplus et al. (U.S. Patent No. 4,413,531, hereinafter Karplus).
	With respect to Claim 1, Karplus discloses a method of detecting fluid flow [see fig 1 unless otherwise noted] through a conduit [10] utilizing a flow sensor [16] configured to sense fluid flow energy, the flow sensor in communication with a spectral processor [column 7, lines 1-6.  The unspecified means that takes the signal for analysis and generates the spectral energy curve in figure 3 is considered to be a processor] configured to determine a spectral energy curve (SEC) of the fluid flow, the method comprising: obtaining, utilizing the flow sensor [16], raw flow data for the conduit; determining, by the spectral processor, the SEC of the fluid flow based on the raw flow data, isolating, by the spectral processor, utilizing the SEC of the fluid flow, a flow- born energy of the conduit from an airborne environmental energy of the conduit, and a structural-born energy of the conduit; and detecting fluid flow based on the flow-borne energy of the conduit.  Figure 3 and column 3, lines 39-56 detail how the raw data is broken into spurious background noise, taken to read on the airborne environmental energy and the remainder, which is the structural born energy of the conduit.  By excluding this background noise, the flow is calculated.  
	With respect to Claim 2, Karplus discloses that detecting fluid flow comprises detecting an indication of flow based on the flow-born energy of the conduit [column 7, lines 1-6].
	With respect to Claim 4, Karplus discloses that that wherein isolating, utilizing the SEC of the fluid flow energy, the flow-born energy from the airborne environmental energy, and the structural- born energy, comprises comparing an instantaneous SEC against a predetermined No Flow State (NFS) SEC and an On-Flow State (OFS) SEC by means of a distance calculation.  Fig 3 shows a spectrum filtered on both ends, to eliminate frequencies present during a no flow state and the correction is based on distance from the minimum and maximum frequencies.   
	With respect to Claim 5, Karplus discloses isolating the flow-born energy of the conduit comprises continuously performing the distance calculation with a plurality of additional instantaneous SECs.  Figure 3 shows a continuous curve of instantaneous SECs.
	With respect to Claim 6, Karplus discloses that the distance calculation indicates whether the instantaneous SEC is closer to the OFS or the NFS.  See fig 3, the greater the distance of the frequency from the unaltered value, the greater the correction value.
	With respect to Claim 7, Karplus discloses that responsive to the SEC being closer to the OFS, adding the instantaneous SEC to an OFS spectral set.  See fig 3, SECs too far from OFS are eliminated entirely.  
	With respect to Claim 8, Karplus discloses that determining the flow energy of the conduit comprises averaging the OFS spectral set responsive to a predetermined amount of distance calculations indicating that the instantaneous SEC is closer to the OFS set.  Fig 6 averages to account for the slow particles at the border of the conduit.
	With respect to Claim 9, Karplus discloses determining, by the spectral processor, the SEC of the flow energy comprises continuously determining the SEC of the flow energy.  Column 4, lines 40-44 show continuous determination.  
	With respect to Claim 10, Karplus discloses that the flow sensor comprises an acoustic sensor [16] configured to sense sound.  See column 5, lines 3-22.
	With respect to Claim 15, Karplus discloses that the flow sensor is located proximate to the conduit.  Flow sensor 16 is attached to waveguide 20, which is attached to conduit 10.
	With respect to Claim 21, Karplus discloses a system for detecting fluid flow through a conduit [10], the system comprising: a flow sensor [16] configured to sense fluid flow energy [plotted in fig 3] of the conduit; and a spectral processor [column 7, lines 1-6.  The unspecified means that takes the signal for analysis and generates the spectral energy curve in figure 3 is considered to be a processor] in communication with the flow sensor and configured to detect the fluid flow by: obtaining, utilizing the flow sensor, raw flow data for the conduit output by the flow sensor; determining a spectral energy curve (SEC) of the fluid flow energy based on the raw flow data; isolating, utilizing the SEC of the fluid flow energy, a flow-borne energy of the conduit from an airborne environmental energy of the conduit, and a structural-born energy of the conduit; and detecting fluid flow based on the flow-borne energy of the conduit.  Figure 3 and column 3, lines 39-56 detail how the raw data is broken into spurious background noise, taken to read on the airborne environmental energy and the remainder, which is the structural born energy of the conduit.  By excluding this background noise, the flow is calculated.
	With respect to Claim 22, Karplus discloses detecting fluid flow comprises detecting an indication of flow based on the flow-born energy of the conduit.   See column 3, lines 39-56.
	With respect to Claim 24, Karplus discloses isolating, utilizing the SEC of the fluid flow energy, the flow-born energy from the airborne environmental energy, and the structural- born energy, comprises comparing an instantaneous SEC against a predetermined No Flow State (NFS) SEC and an On-Flow State (OFS) SEC by means of a distance calculation.  Fig 3 shows a spectrum filtered on both ends, to eliminate frequencies present during a no flow state and the correction is based on distance from the minimum and maximum frequencies.   
	With respect to Claim 25, Karplus discloses isolating the flow-borne energy of the conduit comprises continuously performing the distance calculation with a plurality of additional instantaneous SECs.  Figure 3 shows a continuous curve of instantaneous SECs.
	With respect to Claim 26, Karplus discloses that when the distance calculation indicates whether the instantaneous SEC is closer to the OFS or the NFS.  See fig 3, the greater the distance of the frequency from the unaltered value, the greater the correction value.
	With respect to Claim 27, Karplus discloses wherein responsive to the SEC being closer to the OFS, adding the instantaneous SEC to an OFS spectral set.  See fig 3, SECs too far from OFS are eliminated entirely.  
	With respect to Claim 28, Karplus discloses determining the flow energy of the conduit comprises averaging the OFS spectral set responsive to a predetermined amount of distance calculations indicating that the instantaneous SEC is closer to the OFS set.  Fig 6 averages to account for the slow particles at the border of the conduit.
	With respect to Claim 29, Karplus discloses determining, by the spectral processor, the SEC of the flow energy comprises continuously determining the SEC of the flow energy.  Column 4, lines 40-44 show continuous determination.  
	With respect to Claim 30, Karplus discloses that the flow sensor comprises an acoustic sensor [16] configured to sense sound.  See column 5, lines 3-22.
	With respect to Claim 35, Karplus discloses that the flow sensor [16] is located proximate to the conduit.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12-14, 23 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Karplus.
	With respect to Claim 3, although Karplus doesn’t disclose further comprising electronically storing the indication of the fluid flow it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to electronically store the determined flow rate for the benefit of reliable storage and easy recall of the determined flow rate.  
	With respect to Claims 12 and 13, Karplus teaches that electromagnetic flowmeters are useful for certain fluids [column 1, lines 23-26].  Although Karplus’ main embodiment is directed towards an ultrasonic flowmeter, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that a similar spectrum analysis can be done with electromagnetic flowmeters, using either a camera or a laser sensor which would be beneficial if the liquid analyzed is electromagnetic, or if the environment is too noisy for an acoustic sensor to be used.
	With respect to Claim 14, Karplus doesn’t mention if the flow sensor is configured to be removably coupled to the conduit.  It would be desirable to make the flow sensor 16 removably coupled to conduit 10 for the benefit of being able to move the flowmeter to conduct flow analysis on a different conduit.  Also, repair and replacement of the flow sensor is easier if the flow sensor is permanently attached to the conduit.  See MPEP 2144.04-V-C.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
	With respect to Claim 23, although Karplus doesn’t disclose further comprising electronically storing the indication of the fluid flow it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to electronically store the determined flow rate for the benefit of reliable storage and easy recall of the determined flow rate.  
	With respect to Claims 32 and 33, Karplus teaches that electromagnetic flowmeters are useful for certain fluids [column 1, lines 23-26].  Although Karplus’ main embodiment is directed towards an ultrasonic flowmeter, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that a similar spectrum analysis can be done with electromagnetic flowmeters, using either a camera or a laser sensor which would be beneficial if the liquid analyzed is electromagnetic, or if the environment is too noisy for an acoustic sensor to be used.
	With respect to Claim 34, Karplus doesn’t mention if the flow sensor is configured to be removably coupled to the conduit.  It would be desirable to make the flow sensor 16 removably coupled to conduit 10 for the benefit of being able to move the flowmeter to conduct flow analysis on a different conduit.  Also, repair and replacement of the flow sensor is easier if the flow sensor is permanently attached to the conduit.  See MPEP 2144.04-V-C.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Claims 11, 31, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Karplus in view of Nagahara et al. (JP2005037219, hereinafter Nagahara).
	With respect to Claim 11, Karplus does not disclose that the flow sensor comprises a convex shaped acoustic sensor interface configured to concentrate acoustic flow energy through the conduit for the flow sensor.
	Nagahara discloses that the flow sensor comprises a convex shaped acoustic sensor interface configured to concentrate acoustic flow energy through the conduit for the flow sensor.  See page 6, first full paragraph.  
	Since Karplus notes that the frequency shift is quite small (see Column 2, lines 3-9) it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to seek to improve accuracy by concentrating the acoustic signal, such as by a convex shaped acoustic sensor interface.
	With respect to Claim 31, Karplus does not disclose that the flow sensor comprises a convex shaped acoustic sensor interface configured to concentrate acoustic flow energy through the conduit for the flow sensor.
	Nagahara discloses that the flow sensor comprises a convex shaped acoustic sensor interface configured to concentrate acoustic flow energy through the conduit for the flow sensor.  See page 6, first full paragraph.  
	Since Karplus notes that the frequency shift is quite small (see Column 2, lines 3-9) it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to seek to improve accuracy by concentrating the acoustic signal, such as by a convex shaped acoustic sensor interface.
	With respect to Claim 41 Karplus discloses a sensing system comprising: a flow sensor  [16] configured generate and transmit output signals conveying information related to flow energy of fluid flow through a conduit [10]; a processor [column 7, lines 1-6.  The unspecified means that takes the signal for analysis and generates the spectral energy curve in figure 3 is considered to be a processor] configured to determine a flow state of the fluid flow; a coupler [20] configured to attach the flow sensor proximate to the conduit; and an interface [where 16 meets 20] coupled to the flow sensor and configured to concentrate flow energy through the conduit for the flow sensor and conduct the flow energy to the flow sensor.
	Karplus does not disclose if sensor 16 is removably attached or a convex shaped interface.  
	It would be desirable to make the flow sensor 16 removably coupled to conduit 10 for the benefit of being able to move the flowmeter to conduct flow analysis on a different conduit.  Also, repair and replacement of the flow sensor is easier if the flow sensor is permanently attached to the conduit.  See MPEP 2144.04-V-C.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
	Nagahara discloses that the flow sensor comprises a convex shaped acoustic sensor interface configured to concentrate acoustic flow energy through the conduit for the flow sensor.  See page 6, first full paragraph.  
	Since Karplus notes that the frequency shift is quite small (see Column 2, lines 3-9) it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to seek to improve accuracy by concentrating the acoustic signal, such as by a convex shaped acoustic sensor interface.
	With respect to Claim 42, the combination of Karplus and Nagahara disclose that the convex shaped interface comprises a convex shaped acoustic sensor configured to concentrate acoustic flow energy through the conduit and transmit flow energy data to the processor.  See Nagahara page 6, first full paragraph.


Claims 16-2- and 36-40 are are rejected under 35 U.S.C. 103 as being unpatentable over Karplus in view of Gao CN103234215, hereinafter Gao.
	With respect to Claim 16, Karplus teaches a flowmeter for a conduit for use in coal slurry plants [see column 7, lines 6-10] but teaches no further details of typical coal slurry conduits.
	Gao teaches a conduit with a flowmeter for coal slurry that has a shutoff valve.  See para 8.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Karplus’ conduit would have a shutoff valve for the benefit of being able to control the flow of coal slurry.
	With respect to Claim 17, Karplus teaches a flowmeter for a conduit for use in coal slurry plants [see column 7, lines 6-10] but teaches no further details of typical coal slurry conduits.
	Gao teaches a conduit with a flowmeter for coal slurry wherein the shutoff valve includes a valve device coupled to an existing manual valve handle.  See para 8, valve 25.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Karplus’ conduit to include a valve device coupled to an existing manual valve handle for the benefit of being able to manually control the flow of coal slurry.
	With respect to Claim 18, Karplus teaches a flowmeter for a conduit for use in coal slurry plants [see column 7, lines 6-10] but teaches no further details of typical coal slurry conduits.
	Gao teaches a conduit with a flowmeter for coal slurry wherein the shutoff valve includes an inline valve device.  See para 8, valve 25.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Karplus’ conduit to include an inline valve device for the benefit of being able to control the flow of coal slurry.
	With respect to Claim 19, Karplus teaches a flowmeter for a conduit for use in coal slurry plants [see column 7, lines 6-10] but teaches no further details of typical coal slurry conduits.
	Gao teaches a conduit with a flowmeter for coal slurry wherein the shutoff valve is actuated automatically based on self-computed settings.  See para 8, safety valve 30 actuates based on pressure to relieve dangerous levels of pressure.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Karplus’ conduit to include the shutoff valve is actuated automatically based on self-computed settings for the benefit of being able to prevent pressure based damage to the conduit.
	With respect to Claim 20, Karplus teaches a flowmeter for a conduit for use in coal slurry plants [see column 7, lines 6-10] but teaches no further details of typical coal slurry conduits.
	Gao teaches a conduit with a flowmeter for coal slurry wherein the shutoff valve is actuated based on user thresholds.  See para 8, safety valve 30 actuates based on pressure to relieve dangerous levels of pressure.  While not explicit, in order to function as intended the user would need to determine what a dangerous level of pressure is, and install an appropriate safety valve such that the valve opens at the desired pressure level.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Karplus’ conduit to include that the shutoff valve is actuated based on user thresholds for the benefit of being able to prevent pressure based damage to the conduit.
	With respect to Claim 36, Karplus teaches a flowmeter for a conduit for use in coal slurry plants [see column 7, lines 6-10] but teaches no further details of typical coal slurry conduits.
	Gao teaches a conduit with a flowmeter for coal slurry that has a shutoff valve.  See para 8.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Karplus’ conduit would have a shutoff valve for the benefit of being able to control the flow of coal slurry.
	With respect to Claim 37, Karplus teaches a flowmeter for a conduit for use in coal slurry plants [see column 7, lines 6-10] but teaches no further details of typical coal slurry conduits.
	Gao teaches a conduit with a flowmeter for coal slurry wherein the shutoff valve includes a valve device coupled to an existing manual valve handle.  See para 8, valve 25.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Karplus’ conduit to include a valve device coupled to an existing manual valve handle for the benefit of being able to manually control the flow of coal slurry.
	With respect to Claim 38, Karplus teaches a flowmeter for a conduit for use in coal slurry plants [see column 7, lines 6-10] but teaches no further details of typical coal slurry conduits.
	Gao teaches a conduit with a flowmeter for coal slurry wherein the shutoff valve includes an inline valve device.  See para 8, valve 25.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Karplus’ conduit to include an inline valve device for the benefit of being able to control the flow of coal slurry.
	With respect to Claim 39, Karplus teaches a flowmeter for a conduit for use in coal slurry plants [see column 7, lines 6-10] but teaches no further details of typical coal slurry conduits.
	Gao teaches a conduit with a flowmeter for coal slurry wherein the shutoff valve is actuated automatically based on self-computed settings.  See para 8, safety valve 30 actuates based on pressure to relieve dangerous levels of pressure.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Karplus’ conduit to include the shutoff valve is actuated automatically based on self-computed settings for the benefit of being able to prevent pressure based damage to the conduit.
	With respect to Claim 40, Karplus teaches a flowmeter for a conduit for use in coal slurry plants [see column 7, lines 6-10] but teaches no further details of typical coal slurry conduits.
	Gao teaches a conduit with a flowmeter for coal slurry wherein the shutoff valve is actuated based on user thresholds.  See para 8, safety valve 30 actuates based on pressure to relieve dangerous levels of pressure.  While not explicit, in order to function as intended the user would need to determine what a dangerous level of pressure is, and install an appropriate safety valve such that the valve opens at the desired pressure level.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Karplus’ conduit to include that the shutoff valve is actuated based on user thresholds for the benefit of being able to prevent pressure based damage to the conduit.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	U.S. Patent No. 4,608,993 shows another example of flow determined by spectral analysis with different frequency cutoffs, see fig 6a-7b.
	WO-8905974 shows determining details of the conduit with fluid flowing therethrough based upon acoustic energy analysis.  See abstract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855